Citation Nr: 0832268	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  99-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to service-connected 
disability.

2.  Entitlement to service connection for osteoarthritis of 
the lumbar spine, claimed as secondary to service-connected 
disability.

3.  Entitlement to special adaptive housing or a special home 
adaptation grant. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for the right knee disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for the left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant served on active duty from September 1967 to 
August 1969.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision issued by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) located in St. Petersburg, Florida. 

In November 2005, the Board remanded the case because the 
appellant had not been afforded a Board hearing as he had 
requested.  Thereafter, the appellant testified about the 
first three issues listed above during a videoconference 
Board hearing that was held on March 9, 2006, before David P. 
Havelka, an Acting Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the record.  The Board 
subsequently remanded the issues denied by the RO in March 
1999 for additional development.  The Board issued this 
remand in April 2006.

While those three issues were in remand status, the RO issued 
a rating decision that granted service connection for each 
knee in April 2005.  The RO also assigned an initial rating 
of 10 percent for each knee disability, effective from 
November 1998.  The appellant has appealed the initial 10 
percent evaluations assigned to each of the knee disabilities 
when service connection was granted.  The appellant is, in 
effect, asking for higher ratings effective from the date 
service connection was granted.  As such, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  Consequently, the evidence to be considered 
includes that for the entire time period in question, from 
the original grant of service connection to the present for 
each knee disability increased rating claim.

On June 13, 2008, a Board hearing was held at the RO before 
C. Trueba, another Veterans Law Judge.  A transcript of that 
hearing has also been associated with the record.  Testimony 
was presented at that hearing in connection with the five 
issues listed on the title page.  At that hearing, the 
appellant submitted additional evidence consisting of 
photographs of him and his home and copies of VA medical 
records.  The appellant also submitted a written waiver of 
review of that evidence by the agency of original 
jurisdiction (AOJ).  Therefore referral to the RO of the 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.

Both of the Veteran Law Judges who have heard the appellant's 
testimony concerning the listed issues will participate in 
adjudicating the appellant's claims.  A panel of three 
Veterans Law Judges composed of the two who presided over the 
appellant's Board hearings, plus another VLJ, will decide the 
issues on appeal.  See 38 U.S.C.A. §§ 7102(a), 7107(c).


FINDINGS OF FACT

1.  The appellant was not treated for any cardiac disorder or 
for any lumbar spine disorder while he was on active duty.

2.  No chronic cardiac or lumbar spine condition was 
clinically demonstrated within one year after the appellant's 
discharge from service.

3.  The appellant's current coronary artery disease (CAD) and 
osteoarthritis of the lumbar spine conditions are not 
attributable to his active military service from September 
1967 to August 1969.

4.  The appellant's claimed CAD and lumbar spine 
osteoarthritis are not attributable to any service-connected 
disability.

5.  Service connection has been granted for a psychiatric 
disability for which a 100 percent rating has been assigned; 
a 10 percent service-connected disability rating is in effect 
for the right knee and a 10 percent service-connected 
disability rating is in effect for the left knee.

6.  Service-connected disability has not resulted in the 
permanent loss of use of a lower extremity which so affects 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

7.  The appellant is not entitled to compensation for the 
anatomical loss or loss of use of both hands and he is not 
service-connected for any eye disability.

8.  Neither ankylosis of a knee or hip due to service 
connected disability has been demonstrated, nor is a lower 
extremity shown to be shortened by 3 1/2 inches or more due 
to a service-connected disability.

9.  Complete paralysis of the external popliteal nerve due to 
a service-connected disability causing foot drop is not 
shown.

10.  It has not been shown that the appellant is blind due to 
a service connected disability, nor has loss of use of either 
of the appellant's hands due to service-connected disability 
been shown.

11.  Lateral instability or subluxation has not been 
clinically demonstrated in either knee.

12.  There is no evidence of impairment of either tibia and 
fibula, and the appellant has not had any knee replacement 
surgery.

13.  There is clinical evidence of right and left knee 
degenerative changes, with crepitation, limitation of motion 
and complaints of pain and pain on use.

14.  Flexion in the service-connected right knee is not 
limited to 30 degrees and extension is not limited to 15 
degrees.

15.  Flexion in the service-connected left knee is not 
limited to 30 degrees and extension is not limited to 15 
degrees.


CONCLUSIONS OF LAW

1.  Service connection for CAD is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Service connection for osteoarthritis of the lumbar spine 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

3.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. §§ 2101(a), 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.809, 4.63 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the right knee disability at 
any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5055, 5256-5261 (2007).

5.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the left knee disability at any 
time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5055, 5256-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's increased rating claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection for his right and left knee 
disabilities.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the right and left knee 
increased rating claims.


Turning to the remaining claims, the initial adjudication of 
the claim for the special adaptive housing benefit, as well 
as the claims for service connection for a lumbar spine 
disorder and a cardiac disorder occurred in March 1999, prior 
to the promulgation of the VCAA.  In February 2003, and in 
August 2006, the RO sent the appellant letters explaining 
what the evidence had to show to establish entitlement, that 
medical or lay evidence demonstrating a current physical or 
mental disability was needed and that linking evidence, 
preferably medical records or opinions, was needed.  An 
August 2006 RO letter informed the appellant of what was 
required to service-connect additional disability that was 
caused or aggravated by a service-connected disability.  
Those letters informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  The 
letter informed the appellant of what sorts of evidence could 
substantiate his claim for special adaptive housing and his 
service connection claims, including evidence showing a 
relationship between the claimed disability and service or a 
service-connected disability, and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
essentially asked to submit evidence and/or information in 
his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did advise 
the appellant of such information concerning ratings and 
effective dates in letters dated in August 2006, September 
2006, and May 2008, because the appellant's claims are being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of benefits are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of VCAA-compliant notice after the initial 
rating decision was issued by the AOJ, did not affect the 
essential fairness of the adjudication because the appellant 
could, as a reasonable person, be expected to understand what 
was needed to establish service connection for a lumbar spine 
disorder and for a cardiac disorder from the various notice 
letters sent to him by the RO, from the Statement of the Case 
(SOC) and the Supplemental Statements of the Case (SSOCs) and 
from the Board remand of April 2006.  Likewise for the claim 
for special adaptive housing benefits.

In particular, the February 2003 letter informed the 
appellant of the need for medical evidence that demonstrated 
that he had a current disability; that the evidence had to 
show a relationship between the claimed disability and 
service; that he could submit statements from individuals who 
had knowledge of the disability; that he should inform the RO 
about treatment at VA facilities; he could submit his own 
statement about his condition; and that he should submit all 
pertinent evidence in his possession.  The August 2006 
provided a similar explanation of what was required to 
demonstrate secondary service connection.  The August 2006 VA 
letter also informed the appellant that ratings from zero to 
100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for his 
service connection claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, post-service private and VA outpatient medical 
records have been associated with the claims file.  The 
appellant was afforded multiple VA medical examinations, two 
personal hearings at the RO and two Board hearings.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability on a 
presumptive, direct and secondary basis, as well as the 
assistance VA would provide.  He was provided notice as to 
the medical evidence needed for obtaining the special 
adaptive housing benefits.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  All relevant facts with respect to the claims 
addressed in the decision below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection claims

The appellant testified at his January 2000 personal hearing 
at the RO that he hurt his back when he blacked out while 
putting in a small tree in his yard and twisted as he fell.   
The appellant also testified that he first experienced chest 
pains after an argument with the contractor who was building 
his new home in October 1998.  

During his February 2004 personal hearing at the RO, the 
appellant testified that he had damaged his back in 1986.  He 
said that got dizzy and passed out, falling into a hole.  He 
further stated that he had herniated a disc when he fell into 
the hole.  He said that he had not been involved in any 
bicycle or motor vehicle accidents.  The appellant also 
testified that it was his contention that his heart attack in 
October 1998 was brought on by stress related to his service-
connected medical conditions.  

During his March 2006 Board videoconference hearing, the 
appellant testified that he did not injure his lower back in 
service.  He said that he did injure his back in 1986, when 
he fell into a hole while walking at the garage where he 
worked.  He said that he reinjured his back in 1987, was x-
rayed and found to have a herniated disc.  He stated that he 
thought he should be service-connected for his lumbar spine 
because of all of the falls that he had had.  The appellant 
also testified that he did not have any heart problems prior 
to service or during service.  He said that he had had a 
heart attack in October 1998.  He also stated that his 
doctors had said that his heart condition was related to his 
psychiatric disability.

During his June 2008 Travel Board hearing, the appellant 
testified that he had hurt his back while he was in the 
military; he said that he was climbing poles during basic 
training and he came down and hurt his feet and back.  The 
appellant further testified that he had had a heart attack in 
1998 that was caused by stress and aggravation and not by 
cigarette smoking, cholesterol or blood pressure.  Rather, he 
said, it was all due to his depression, anxiety and 
nervousness.  He also said that another factor was inactivity 
due to being in a wheelchair.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Arthritis, 
for example, will be considered to have been incurred in 
service if it is manifest to a degree of 10 percent or more 
within one year following the date of separation from service 
even though there is no evidence of such disease during 
service.  38 C.F.R. § 3.307.  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).


Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).

A.  Coronary artery disease

The appellant currently contends that his psychophysiologic 
nervous system reaction has led to the development of 
coronary artery disease (CAD), status post myocardial 
infarction.  Review of his service medical records reveals no 
complaints of, findings of or diagnosis of any cardiac 
disorder.  While in service, the appellant had undergone 
extensive evaluations in connection with his syncopal 
episodes and these evaluations had included chest x-rays and 
EKG testing.  All tests were normal as noted in the July 1969 
medical examination report.

Post-service, the appellant submitted a claim for service 
connection for headaches in August 1969; he made no mention 
of any cardiac problem.  The appellant underwent a VA medical 
examination in September 1970; he made no mention of any 
cardiac symptoms or problems.  In October 1975, the appellant 
underwent a VA psychiatric examination; in his discussion of 
his various physical ailments, the appellant made no mention 
of any heart problems.  In July 1977, the appellant was 
treated at St. Mary's Hospital.  Radiographic examination 
revealed that his heart and aorta were within normal limits.  
An EKG was normal.  There is no mention of any cardiac 
problems.  The appellant was hospitalized in a VA facility on 
two occasions between June 1992 and August 1992; there is no 
mention of any cardiac pathology.  In August 1992, an EKG was 
normal and an echocardiogram showed no gross abnormalities.  
A VA treatment note dated October 15, 1998 states that the 
appellant did not have hypertension or heart disease in his 
prior medical history.  The next month he was treated for a 
non Q-wave myocardial infarction; it was noted that he had 
had no prior cardiac work-up before this incident.  A 
December 1998 VA hospital note includes a diagnosis of CAD 
and a notation that the appellant's main factors for CAD 
included gender, long tobacco abuse history and his elevated 
cholesterol.

In February 1999, a private physician indicated that the 
appellant suffered from CAD which may be exacerbated by any 
kind of stress.  An April 1999 statement from the appellant's 
VA psychiatrist indicates that the appellant's anxiety and 
depression exacerbated his cardiac condition and that his 
cardiac condition exacerbated his anxiety and depression.  An 
April 1999 statement from the appellant's primary care 
provider indicated that the appellant's anxiety and 
depression could help precipitate heart attacks.  In July 
2000, a private family practice doctor wrote that the 
appellant had a history of angina and a myocardial infarction 
and that acute anxiety symptoms were likely to aggravate his 
symptoms of angina.  In November 2001, a private physician 
wrote that the appellant had a history of atherosclerotic 
heart disease and angina and that his anxiety and depression 
were a contributing factor to his angina.  In a July 2003 
letter, a private physician stated that the appellant's 
depression, anxiety and seizure disorder combined with the 
stress and lack of cardiac stimulation may be contributing 
factors in the appellant's current cardiac condition.  The 
doctor also stated that the cardiac blockage found during the 
appellant's cardiac catheterization was "considered normal 
for a man over the age of 40."

The Board finds that these medical opinions are not very 
probative as they are generic in nature and do not provide a 
medical rationale that is specific to the appellant's medical 
history.  Instead the opinions refer to general or possible 
relationships between treatment for anxiety and heart 
attacks.  

The Board notes that the award of benefits may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran held 
to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  Any medical 
opinion to the effect that it is possible that there is some 
connection between the appellant's psychiatric disability and 
his CAD is therefore not probative.

In July 2004, the appellant underwent a VA heart examination; 
the examiner reviewed the appellant's records.  The examiner 
concluded that a diagnosis of CAD was not warranted for the 
appellant.  In November 2006, the appellant underwent another 
VA cardiac examination; the examiner reviewed the claims 
file.  The examiner concluded that the appellant did have 
CAD.  However, the examiner said that the CAD was mild.  The 
examiner stated that the appellant's risk factors included 
tobacco abuse, a sedentary lifestyle, gender and stress.  The 
examiner opined that immobility can lead to cardiac 
deconditioning and subsequent heart disease.  The examiner 
also opined that it was less likely than not that the 
appellant's CAD was related to his service- connected 
psychiatric disability.

In September 2007, a VA physician reviewed the appellant's 
claims file and medical records and rendered a diagnosis of 
CAD.  The doctor stated that medical literature defined CAD 
as the impairment of blood flow through coronary arteries.  
Usually CAD is due to subintimal deposit of atheromas in the 
coronary arteries.  Les often, CAD is due to coronary spasm.  
Rare causes include coronary artery embolism, dissection, 
aneurysm and vasculitis.  Risk factors include cholesterol 
and lipoprotein levels, diabetes, smoking, obesity and 
physical inactivity.  Genetic factors also play a role.  The 
physician noted that the contention that the appellant's 
inactivity due to the somatoform disorder disability had 
caused his CAD was theoretically possible but not probable.  
The doctor pointed out that there are many immobile patients, 
quadriplegics, for example, who do not have CAD.  The 
reviewer stated that there was no medical literature to 
support the appellant's claim that his CAD was caused by any 
psychophysiological disorder.

The Board also finds that the appellant has not suffered an 
aggravation of any cardiac pathology by his service-connected 
psychiatric condition.  Because the private opinion of record 
suggesting a possibility is, as noted above, nothing more 
than that, namely a suggestion of mere possibility, and 
because the VA examiner reviewed the entire record and 
concluded in a more definitive way that there was no 
relationship between heart disease and a psychophysiological 
condition, the Board gives greater evidentiary weight to the 
VA examiner's opinion.  The Board concludes, therefore, that 
the evidence does not support the finding, in the context of 
Allen, of a nexus between the alleged aggravation of any CAD 
and the service-connected psychiatric disorder.  Likewise, 
the evidence does not support a finding of any causal 
connection.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's CAD is not 
related to the service-connected psychiatric disability in 
that the psychiatric disability did not cause or make worse 
the CAD.  While it is apparent that the appellant does suffer 
from CAD, it has never been evaluated by either VA or private 
health care personnel as other than mild in degree and the 
medical evidence of record as a whole supports the conclusion 
that there is no relationship between the origin and/or 
severity of the CAD and the psychiatric disorder for which 
service connection has been granted.  In fact, as the result 
of a VA cardiology consultation performed in November 2006, 
it was found that no further cardiac work-up was required.  
In addition, a June 2007 cardiac examiner statement indicates 
that the appellant's CAD was minimal and not disabling.  The 
examiner also stated that the CAD was not caused by or 
secondary to the somatoform disability.  Therefore, the 
preponderance of the evidence is against the appellant's 
secondary service connection claim.  Because the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Lumbar spine osteoarthritis

As for the appellant's claim for service connection for 
osteoarthritis of the lumbar spine, the Board likewise finds 
that the preponderance of the evidence is against the 
appellant's service connection claim on a direct basis, as 
well as on a presumptive basis and a secondary basis.  

Review of the appellant's service medical records reveals no 
complaints of, findings of or diagnosis of any osteoarthritis 
of the lumbar spine.  While in service, the appellant had 
undergone extensive evaluations in connection with his 
syncopal episodes and no evaluation had included anything 
about low back pain.  The report of a January 1969 Medicine 
Consultation indicated that the appellant had sustained no 
injuries due to his fainting spells.  A complete medical 
examination at that time was within normal limits.  The 
appellant's spine was considered normal as noted in the July 
1969 medical examination report.

Post-service, the appellant submitted a claim for service 
connection for headaches in August 1969; he made no mention 
of any low back problem.  The appellant underwent a VA 
medical examination in September 1970; he made no mention of 
any low back symptoms or problems.  In October 1975, the 
appellant underwent a VA psychiatric examination; in his 
discussion of his various physical ailments, the appellant 
made no mention of any low back problems.  In July 1977, the 
appellant was treated at St. Mary's Hospital.  There is no 
mention of any problems with low back pain.  

The appellant has offered various versions of when and how he 
first injured his lumbar spine.  He has said that he injured 
his back in service.  He has said that he injured his back in 
1986 and/or 1987.  A contemporaneous medical record from 
Dover General Hospital is dated in December 1987.  This 
record states that the appellant was admitted to the hospital 
because of unremitting back pain.  A myelogram and a CAT scan 
were essentially negative for any discogenic disease.  It was 
thought that there was an inflammation about the sciatic 
nerve.  While the appellant has maintained that he hurt his 
back when he fell during a seizure, there is no mention of 
any such scenario in the Dover General records.  Thereafter, 
the appellant was hospitalized in a VA facility on two 
occasions between June 1992 and August 1992; there is no 
mention of any lumbar spine pathology.

The appellant has also reported that he injured his back in 
November 1993, when he suffered a seizure while planting a 
tree.  The contemporaneous records from the Spring Hill 
Regional Hospital are dated November 28, 1993.  The record 
states that the appellant was planting a tree and apparently 
had a seizure; after he regained consciousness, he complained 
of low back pain.  "Prior to the seizure, he was bent over 
lifting a tree and twisting."  The clinical impression was 
low back strain.  In addition, the Board notes that a VA 
outpatient treatment note dated ten days before November 28, 
1993 states that the appellant had called and reported 
difficulty with back pain.  There was no mention of any 
injury to the back due to falling or to a seizure.  

While the reports of VA examination conducted in May 1994 
indicate that the appellant said that he hurt his lower back 
in November 1993 after a blackout caused him to fall, 
physical examination of his back revealed no significant 
abnormalities.  A VA physical therapy note dated in August 
1998 includes a diagnosis of back strain and indicates that 
the appellant had reported falling four years prior secondary 
to seizures and that he was saying that he had a herniated 
disc.  However, the evidence of record indicates that the 
appellant has never been diagnosed with a herniated disc.

In July 2004, the appellant underwent a VA spine examination.  
The examiner reviewed the claims file.  The examiner rendered 
a diagnosis of degenerative joint disease (DJD) of the lumbar 
spine and opined that the appellant's back pain was less 
likely than not related to his time in service.  The examiner 
said that this conclusion was rendered given that the back 
pain began after service and was most likely related to DJD.  
The examiner also opined that the appellant's psychiatric 
disability likely influenced the appellant's perception of 
pain.

A February 2005 VA examination report shows the examiner 
reviewed the claims file.  The examiner opined that the 
appellant's osteoarthritis of the lumbar spine was likely 
aggravated beyond the natural progression by his psychiatric 
disability.  However, the examiner did not define what the 
specific definite, permanent increase in the osteoarthritis 
was.  Furthermore, the VA examiner who examined the appellant 
in November 2006 noted that the objective imaging studies of 
the appellant's lumbar spine demonstrated only mild DJD.  

During that November 2006 VA examination, the appellant said 
that he had developed low back pain in service during basic 
training.  He also said that he had injured it again in 1986, 
when he fell in a hole and herniated a disc.  After reviewing 
the claims file and examining the appellant, the examiner 
opined that the appellant's mild degenerative arthritis and 
chronic lumbar strain were less likely than not related to 
his syncopal episodes.  The examiner also found that it was 
less likely than not that these were related to the 
appellant's psychiatric disability.  The examiner based his 
conclusions on the fact that the imaging studies showed 
degenerative changes that were mild and appropriate to the 
appellant's age.  The examiner stated that there were no 
muscle spasms to account for the levels of pain expressed by 
the appellant.  Furthermore, the examiner stated that it was 
less likely than not that the appellant's degenerative 
changes of the lumbar spine were related to his falls.  In a 
June 2007 addendum, the examiner stated that most of the 
appellant's back pain was due to psychological overlay and 
that there was a minimal physiological component.  The 
examiner stated that there was no anatomic basis for the 
profound symptoms demonstrated by the appellant.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's claimed 
osteoarthritis of the lumbar spine is not related to his 
active service.  While it is apparent that the appellant does 
suffer from osteoarthritis of the lumbar spine, the medical 
evidence of record as a whole supports the proposition that 
there is no etiological relationship between the origin 
and/or severity of that condition and service.  The Board has 
scrutinized the record with a view towards ascertaining 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorder was incurred 
by any incident of military service, but it has gleaned no 
such supporting evidence or suggestion thereof.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection).  See Bingham 
v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-313 (2006).

The Board is cognizant of the appellant's own statements to 
the effect that he has osteoarthritis of the lumbar spine 
that is etiologically related his military service or to a 
service-connected disability.  Nevertheless, the evidence 
does not indicate that he possesses medical expertise.  He is 
not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board has considered the appellant's oral and written 
testimony, as well as the statements of his representative, 
submitted in support of his argument that he has 
osteoarthritis of the lumbar spine as a result of his service 
and/or as a result of service-connected disability.  The 
appellant's statements, and those of his representative, are 
not competent evidence of a nexus between osteoarthritis of 
the lumbar spine and the appellant's military service or any 
service-connected disability.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence and, 
accordingly, his claim for service connection for 
osteoarthritis of the lumbar spine must be denied.

Furthermore, there is no competent medical evidence of the 
existence of a diagnosis of osteoarthritis of the lumbar 
spine within a year of the appellant's separation from active 
service to support presumptive service connection under 
38 C.F.R. §§ 3.307 and 3.309.  Arthritis is entitled to 
service connection on a presumptive basis under certain 
conditions.  See 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§ 3.309(a).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim for osteoarthritis of the lumbar 
spine.  Since the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

II.  Eligibility for Assistance in Acquiring Specially 
Adapted Housing

The appellant contends that he is entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing because he is confined to a wheelchair due to service 
connected disability.  The appellant has variously contended 
that he is unable to stand and/or walk due to his low back 
pain, due to his knee pain and due to his fear of falling 
associated with his seizure disorder.  As per the decision 
above, the appellant is not service-connected for his lumbar 
spine condition.  

Turning to the medical evidence of record, the appellant's 
treating VA physician indicated in an August 2005 
administrative note that a June 2005 surgical consultation 
note had revealed the appellant's knee disabilities to have 
resulted in the loss of use of both lower extremities.  The 
appellant's physician opined that the appellant should be 
entitled to special adaptive housing.  In an October 2007 
clinic note written by this same VA treating physician, the 
doctor stated that the appellant had good range of motion and 
intact ligaments.

Review of the medical evidence relating to the appellant's 
bilateral knee disability reveals that the appellant 
demonstrated an active range of motion in each knee of zero 
to 100 degrees during his November 2006 VA joints 
examination.  The examiner concluded that the appellant's 
knee disability had no effect on his ability to drive; a mild 
effect on his ability to walk; and a moderate effect on his 
ability to engage in recreational activities.  Previously, a 
July 2006 VA pain consultation note had indicated that the 
appellant had demonstrated bilateral lower extremity strength 
of 4/5.  He was referred to physical therapy due to 
deconditioning.  A July VA falls clinic note stated that, on 
physical examination, the appellant's lower and upper 
extremity muscle development was appropriate for his age with 
no atrophy.  He had normal muscle tone and good lower 
extremity muscle bulk was noted bilaterally.  The appellant 
said that he was unable to extend both knees in a sitting 
position without the use of his hands due to pain.  However, 
the physical therapist stated that the evaluation was 
inconclusive due to reported pain and inconsistencies in the 
appellant's performance on examination.  The physical 
therapist also stated that the appellant appeared to have the 
physical potential to be more functional with regards to his 
mobility skills.  

A physical therapy consultation note dated in August 2006 
indicated that the appellant complained of bilateral knee 
pain while performing transfers and gait.  His active range 
of motion of the lower extremities was grossly within 
functional limits throughout.  The appellant was able to 
ambulate with a rolling walker with minimal to moderate 
assistance for 25 feet.  

In a July 2007 VA compensation and pension report, it was 
noted that there was no physical reason that the appellant 
had lost the use of his lower extremities.  The appellant was 
described as voluntarily without the use of his lower 
extremities due to his service-connected psychiatric 
disability.  This loss of use was described as not permanent, 
although it could become so in the future if disuse 
continued.

The appellant underwent a VA medical examination in September 
2007; the examiner reviewed the claims file.  The examiner 
stated that imbalance affected the appellant's ability to 
ambulate occasionally.  The examiner also noted that the 
appellant's psychiatric disability caused him to be unable to 
perform the activities that most wheelchair bound patients 
can perform.  The appellant exhibited muscle weakness, 
atrophy and lack of coordination in each lower extremity.  
The appellant stated that he was unable to walk and the 
examiner noted that the appellant had made himself a 
functional invalid.  The examiner further stated that the 
functional impairments relating to the appellant's mobility 
were not permanent.  Function in his upper extremities was 
described as normal.  The examiner concluded that, if the 
appellant would actively engage in physical therapy, his 
condition might improve - although the appellant was noted to 
have been noncompliant in the past.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. 
§ 3.809(b)(1)(2)(3)(4).

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  

Also considered as loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

Applying the pertinent legal criteria to the facts and 
contentions summarized above, while the Board does not 
dispute the significant nature of the appellant's multiple 
medical conditions, to include the fact that he had been 
using a scooter or motorized wheelchair for many years, there 
is no indication that this is due to service connected 
physical disability.  The evidence of record indicates that 
the appellant has a functional overlay due to a service-
connected psychiatric disability that keeps him in a 
wheelchair.  However, more than one VA examiner has indicated 
that any psychophysiological loss of use of the lower 
extremities is not currently permanent in nature.  In 
particular, the objective evidence of record also does not 
indicate that there is any ankylosis or foot drop due to 
service-connected disability; such clinical findings are 
required before "loss of use" under 38 C.F.R. § 4.63 can be 
established.  Furthermore, there is no clinical evidence 
demonstrating shortening of a lower extremity to 3 1/2 inches 
or more due to a service-connected disability so as to meet 
the criteria for "loss of use" as defined by regulation.  The 
appellant is not blind in either eye and he has not contended 
that he is.  The criteria of 38 U.S.C.A. § 2101(a) and 
38 C.F.R. § 3.809(b) are controlling and entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing cannot be granted because the 
appellant has not demonstrated permanent service-connected 
disability congruent to the level required.

If entitlement to specially adapted housing is not 
established, a veteran can qualify for a grant for necessary 
special home adaptations if he has entitlement to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

As noted above, service connection has not been granted for 
any eye disability.  With respect to the issue of "loss of 
use" of both hands, it has not been contended or otherwise 
shown that there is loss of use of a hand due to a service-
connected disability.  Thus, the Board finds that entitlement 
to benefits under the provisions of 38 U.S.C.A. § 2101(b) and 
38 C.F.R. § 3.809a cannot be granted.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims.  Because the preponderance of the evidence is against 
each one of the appellant's eligibility for assistance 
claims, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

III.  Increased initial rating

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the medical evidence of record indicates that the 
appellant was treated at the Spring Hill Memorial Hospital in 
October 1998.  The review of systems revealed no joint pain 
or swelling.  On physical examination, the appellant had full 
range of motion in his extremities.  Motor functioning was 
within normal limits.  A May 2000 note indicates that 
physical examination revealed nontender extremities and that 
the appellant had good range of motion.  

A January 2002 Spring Hill Memorial Hospital note states that 
physical examination of the appellant's musculoskeletal 
system was essentially negative except for weakness in the 
lower extremities.  Radiographic examination in March 2002 
revealed mild osteoarthritis in each knee.  A VA orthopedic 
surgery consult note dated in May 2002 indicates that the 
appellant walked with a stiff knee gait on each side.  The 
appellant was noted to use a motorized scooter, but to 
otherwise walk without assistive devices.  He demonstrated a 
range of motion from zero to 110 degrees bilaterally.  There 
was minimal crepitus.  McMurray testing was negative 
bilaterally.  There was no instability or effusions.  There 
was minimal joint line tenderness.  The clinical impression 
was mild osteoarthritis bilateral knees.

The reports of VA outpatient treatment rendered between 
January 2003 and June 2003 do not show other than findings of 
full range of motion in the extremities.  In October 2003, 
the appellant's VA treating physician found full range of 
motion on physical examination of the appellant's 
extremities.  The November 2003 note of a VA Neurology Pain 
Fellow states that the appellant demonstrated 5/5 strength in 
his lower extremities on physical examination.  He had normal 
muscle tone and bulk.  His coordination and gait were normal.  
The Fellow concluded that the appellant's complaints were out 
of proportion to the findings on clinical examination and on 
radiological studies.  The Fellow told the appellant that 
there was no reason that he could not walk.  The appellant 
was not to receive any narcotics.  In December 2003, the 
appellant was seen by his treating physician in a VA clinic 
for evaluation and management of right knee pain.  On 
physical examination, the appellant had full range of motion 
of his extremities without edema.  The appellant said that 
his right knee pain was worse with cold weather.  The doctor 
noted that the right knee pain was separate from the 
appellant's sciatica.  The doctor wrote that the appellant 
had good range of motion and that his ligaments were intact.  

In January 2004, the appellant was seen in a VA orthopedic 
clinic for his right knee pain.  He said that he had 
occasional instability and swelling without any inflammation 
or locking.  Radiographic examination showed mild 
degenerative joint disease (DJD) on the left.  On physical 
examination, the appellant demonstrated full painless range 
of motion of the right knee.  There was no inflammation, 
erythema, ecchymoses, effusion, induration or swelling.  
There was no ligamentous laxity.  McMurray testing was 
negative.  The patella was hypermobile without pain.  The 
clinical impression was chondromalacia of each patella; DJD 
on the left; and a ganglion cyst of the right knee.  A March 
2004 VA nursing note indicated that the appellant used a 
scooter and that he did walk some.  In July 2004, the 
appellant's treating VA physician described the appellant as 
having full range of motion of his extremities without edema.

The appellant underwent a VA joints examination in July 2004; 
he complained of large amounts of pain in his knees.  On 
physical examination, the appellant exhibited active and 
passive right knee range of motion from zero to 140 degrees.  
He demonstrated 20 to 40 degrees of motion in the left knee.  
There was no varus or valgus instability in either knee.  He 
had pain on motion, as well as crepitation in the left knee.  
Repetitive motion caused no fatigue or incoordination.  
Radiographic examination showed no changes.  

The appellant underwent a VA joints examination in February 
2005; the examiner reviewed the claims file.  The appellant 
reported being in a motorized cart most of the time.  He said 
that he occasionally used a cane or walker for ambulation.  
He was not wearing any knee braces.  The appellant complained 
of flare-ups of knee pain 6-7 times per day that could last 
for hours.  He said that he would be unable to get out of 
bed.  On physical examination, the appellant demonstrated 
zero to 110 degrees of right knee motion and zero to 85 
degrees of left knee motion; this motion was accomplished 
with pain.  There was generalized joint tenderness 
bilaterally.  Each knee was neurovascularly intact.  The 
knees were stable to varus and valgus stress.  The collateral 
ligaments were intact.  The appellant's lower extremity 
strength was 4+/5 bilaterally.  There was no weakened 
movement in either knee.  There was no incoordination.  There 
was a loss of an additional 20 degrees on the right and 30 
degrees on the left with fatigue.

A June 2005 VA orthopedic surgery consult note indicated the 
appellant complained of bilateral knee pain.  He said it had 
been worsening for about six months.  On physical 
examination, the appellant exhibited zero to 100 degrees of 
motion in each knee.  There was crepitus with the motion.  
The left knee incision scar was described as well healed.  
There were no effusions.  The knees were stable.  
In June 2006, the appellant's VA treating physician stated 
that the appellant had full range of motion in his 
extremities without edema.  A July 2006 VA pain clinic 
consult note indicated that the appellant's lower extremity 
strength was 4/5 bilaterally.  Sensation was intact.  

A July 2006 VA falls clinic note stated that the appellant's 
lower extremity muscle development was appropriate for his 
age with no atrophy.  There was no edema or joint swelling, 
tenderness, redness or flexion contractures.  Lower extremity 
strength was 4/5 bilaterally.  Muscle tone was normal.  Good 
muscle bulk was present bilaterally.  The appellant was 
unable to extend his knees in a sitting position without the 
use of his hands due to reported pain.  However, the physical 
therapist stated that the evaluation of the appellant was 
inconclusive due to reported pain and inconsistencies in his 
performance on physical examination.  An August 2006 physical 
therapy consultation note indicated that the appellant had an 
active range of motion in each lower extremity that was 
grossly within functional limits throughout.  Muscle testing 
of the right knee was 4/5 and of the left, 4-/5.  There was a 
left knee incision scar that demonstrated good mobility.  
There was crepitus in the left knee on motion.  Patellar 
motion was within functional limits.  McMurray testing, 
drawer testing and Lachman testing were negative bilaterally.  
Varus/valgus testing was negative bilaterally.  

The appellant underwent a VA joints examination by a VA 
doctor of osteopathy in November 2006.  The examiner reviewed 
the claims file.  The appellant complained of constant daily 
knee pain, weakness, stiffness, fatigability.  He denied 
swelling, locking, instability and giving way of the knees.  
The examiner stated that the knee disabilities had no effect 
on the appellant's driving; a mild effect on his walking; and 
a moderate effect on his recreational activities.  On 
physical examination, the appellant exhibited a range of 
motion of zero to 100 in each knee; there was pain at 80 
degrees.  There was no change in the motion after repetitive 
testing.  There was no fatigue, weakness, lack of endurance 
or incoordination.  Lachman and McMurray testing was negative 
bilaterally.  There was no indication of abnormal weight 
bearing.  The examiner concluded that the appellant had lost 
40 degrees of motion bilaterally due to pain (normal 0-140 as 
compared to appellant's 0 to 100).  A VA physician's 
assistant commented on these findings in July 2007, but as 
this person did not conduct the original examination, it is 
not clear how he should change anything in the original 
report.

In October 2007, the appellant's VA treating physician noted 
that the appellant had full range of motion of his 
extremities without edema.  The doctor stated that the 
appellant exhibited good range of motion and intact 
ligaments.  A March 2008 MRI of the right knee showed a small 
joint effusion.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between zero degrees and 10 
degrees.  A 40 percent evaluation requires that the knee be 
fixed in flexion at an angle between 10 degrees and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  The 
appellant does not have any right or left knee ankylosis.

Under Diagnostic Code 5257, a 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The appellant does not have any right 
or left knee instability or subluxation

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, 
there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Therefore Diagnostic Codes 5258 and 
5256 are not for application.  The appellant has not had knee 
replacement surgery and therefore Diagnostic Code 5055 is not 
for application.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  However, as noted above, the appellant has no 
instability or subluxation of either knee and therefore, a 
separate rating for knee instability in either leg is not in 
order.

A review of the complete record indicates that the current 10 
percent rating for each knee is based on the functional 
limitations described in the presence of arthritis.  Normal 
extension of the knee is to zero degrees.  38 C.F.R. § 4.71, 
Plate II.  Normal flexion is 140 degrees.  Id.  According to 
these criteria, the appellant has almost always demonstrated 
normal extension (zero degrees) in each knee.  The appellant 
has demonstrated some limitation of flexion in each knee.  
His right and left knee flexion, as reflected in the clinical 
evidence, was limited at worst on a repeated basis to 100-110 
degrees with pain.  As noted above, his treating VA doctor 
consistently stated that the appellant had full range of 
motion for many years up to the present.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion, and which is expected during flare-ups or 
with increased use, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, crepitation and chronic pain was reported in 
each knee.  No muscle atrophy due to the knee disability has 
been demonstrated in the either leg.  There is no clinical 
evidence of any muscle spasm.  The objective medical evidence 
does show findings of slight limitation of motion in each 
knee, as well as complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
a 10 percent evaluation is warranted for the right knee 
arthritis based on some limitation of flexion.  Likewise on 
the left.  However, the evidence of record does not support a 
rating in excess of 10 percent for either the right knee 
disability or the left knee disability as the requisite 
limitation of flexion or extension has not been shown, even 
when taking into consideration pain.

In arriving at the above conclusions, the Board has 
considered the history of the appellant's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  Nevertheless, the Board has found that an 
increased rating, based on the considerations of the Deluca 
case, is not appropriate for either knee.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

Furthermore, the evidence of record indicates the appellant 
has surgical scarring on the left knee that is related to the 
service-connected disability.  However, the medical evidence 
of record contains no clinical notation of this scarring as 
being painful or tender to palpation.  There is no clinical 
indication that there is any loss of any knee or leg function 
associated with the scar.  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  The 
Board will consider the appellant's residual scarring under 
Diagnostic Codes 7801 (as amended), 7803, 7804, and 7805.  
Under the revised regulations, Diagnostic Code 7801 provides 
that scars other than head, face, or neck, that are deep or 
that cause limited motion will be rated 10 percent disabling 
if the area exceeds 39 sq. cm.  A 20 percent evaluation will 
be assigned if the area exceeds 77 sq. cm.  If the area 
involved exceeds 465 sq. cm., a 30 percent evaluation will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 929 sq. cm.  Moreover, Diagnostic Code 7802 
pertains to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion.  
Specifically, under Diagnostic Code 7802, a 10 percent rating 
is warranted for an area or areas of 144 square inches (929 
sq. cm.) or greater.  This is the highest rating available 
under this Code.

There is no basis for a compensable rating under the current 
regulations.  First, there is no indication that the scarring 
was unstable; second, no limitation of motion is caused by 
the scar; and third, limitation of function of the left knee 
has been separately compensated.  There is no clinical 
indication that the left knee scarring has resulted in 
underlying soft tissue damage or that the area of the scar 
exceeds 6 square inches (39 sq. cm).  As such, a separate 
compensable rating is not appropriate for the left knee scar.

The Board has also considered the version of the regulations 
in effect prior to August 30, 2002.  Without a showing of a 
poorly nourished superficial scar with repeated ulceration, a 
compensable rating was not warranted under Diagnostic Code 
7803.  Without a finding of a superficial tender or painful 
scar on objective demonstration, a compensable evaluation was 
not assignable under Diagnostic Code 7804.  In addition, 
without a showing that a service-connected scar limited some 
function, a compensable rating under Diagnostic Code 7805 
could not be awarded.

In this case, the appellant's left knee scar was not poorly 
nourished with repeat ulceration, nor was it tender or 
painful.  Furthermore, there is no clinical evidence of 
record to establish that the left knee scar caused any 
limitation of any function in the left lower extremity.  
Thus, none of the pertinent pre-August 30, 2002 Diagnostic 
Codes provide a basis for a compensable rating for the left 
knee scar.  Accordingly, the rating schedule does not provide 
a basis for a compensable evaluation for this left knee scar 
given the essentially negative clinical findings in this 
case.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Diagnostic Codes 
7803, 7804, and 7805 (2002).

Notwithstanding the above discussion, ratings in excess of 
the assigned 10 and 10 percent schedular evaluations for the 
appellant's right and left knee disabilities may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the appellant's service-connected 
right and knee disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for knee disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any extensive post-service 
hospitalization or treatment since 1998 for his service-
connected knee disabilities, and he has not demonstrated 
marked interference with employment due to the knee 
disabilities alone.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected right or left knee disability 
at issue that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

In sum, the preponderance of the evidence is against the 
claims for initial ratings in excess of 10 percent based on 
right and left knee arthritis with some limitation of 
flexion.  It is again noted that the 10 percent ratings have 
been assigned based on the presence of arthritis, the 
limitation of functional ability, including as due to pain 
during flare-ups and increased use.  No subluxation or 
instability has been demonstrated and a separate rating on 
that basis would not be warranted in this case.

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Based upon the guidance of the Court in Hart, the 
Board has considered whether a staged rating is appropriate 
for either knee disability at issue in this case.  The Board 
has not found any variation in the appellant's symptomatology 
or clinical findings that would warrant the assignment of any 
staged ratings in this case.

In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
each of the appellant's knee claims, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).



	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for CAD is denied.

Service connection for osteoarthritis of the lumbar spine is 
denied.

Entitlement to specially adaptive housing or a special home 
adaptation grant is denied.

An initial evaluation in excess of 10 percent for the 
appellant's right knee disability is denied and an initial 
evaluation in excess of 10 percent for the appellant's left 
knee disability is denied.




			
	C. TRUEBA 	DAVID P. HAVELKA
	Veterans Law Judge,	Acting Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
	STEVEN D. REISS
	Acting Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


